Murphy and Ughetta, JJ.
(dissenting). The policy issued to the appellant by the respondent is known in the trade as a “Jewelers’ Block Policy.” It is an all-risk policy, and fire is one of the risks it covers. This form of policy is expressly authorized by statute (Insurance Law, § 46, subd. 20, par. [c] ; §§ 141, 184, subd. 1). The policy provides a form of insurance independent of that set forth in the standard fire policy. (Insurance Law, § 46, subd. 4.) The block policy itself is a *586complete contract and should not be interpreted under the provisions of another contract.
Based on admittedly false representations, which were proved to be material, appellant obtained such a policy from the respondent, which policy included fire coverage. Such fire coverage if obtained by means of the standard fire policy would have required the payment of a substantially larger premium.
There is no justification for resorting to the artificial process of incorporating the terms of the standard fire policy into the block policy, but if there be justification, the process of incorporating does not produce a different legal result. With regard to false and material representations, the difference in language between the two policies is nebulous. The standard fire policy provides that it shall be void if the insured has “wilfully concealed or misrepresented” (emphasis supplied) any material fact. The block policy is similar except that the word ‘ ‘ wilfully ’ ’ is not included. It may well be that the word ‘ ‘ wilfully ’ ’ in the standard fire policy modifies only the word “ concealed ”, and not the word “ misrepresented ”. It is easy to understand a willful concealment. It is difficult under the facts of this case to understand a misrepresentation that is not willful.
We see no error in refusing the requests to charge. The requests were to charge abstract legal propositions.
NolaN, P. J., and Beldock, J., concur with KleiNebld, J.; Murphy and Ughetta, JJ., dissent and vote to affirm, with memorandum.
Judgment reversed and a new trial granted, with costs to abide the event.